Citation Nr: 0203048	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  96-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had a period of active duty for training from 
July 1960 to December 1960 and served on active duty from 
October 1961 to August 1962.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and was remanded in October 1998 in 
order to obtain additional medical evidence.  The claim was 
again remanded by the Board in October 1999 for the purpose 
of obtaining a VA audiological evaluation and opinion.  After 
the Board received the report of the VA audiological 
evaluation requested in the October 1999 remand, the claims 
file was sent in April 2001 for a medical expert opinion by a 
Veterans Health Administration (VHA) ear, nose, and throat 
specialist.  


FINDINGS OF FACT

1.  The appellant's bilateral sensorineural hearing loss is 
shown to have developed between his periods of active duty 
for training and active military service.  

2.  The preexisting bilateral sensorineural hearing loss 
underwent an increase in severity during the appellant's 
period of active military service that is not shown by clear 
and unmistakable evidence to be due to the natural progress 
of the disease.  


CONCLUSION OF LAW

Preexisting bilateral sensorineural hearing loss was 
aggravated by military service.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his bilateral sensorineural 
hearing loss developed as a result of his exposure to 
acoustic trauma from artillery fire during his period of 
active duty for training in 1960.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA audiological 
records have been associated with the claims file, and he has 
not indicated the existence of any additional evidence that 
might be pertinent to the claim.  Additionally, the May 1996 
Statement of the Case, along with the July 2000 Supplemental 
Statement of the Case, informed him of what evidence was 
needed to demonstrate that his bilateral sensorineural 
hearing loss was related to his military service, and he was 
provided ample opportunity and time to submit additional 
evidence.  The Board notes that the appellant did not elect 
to present testimony at a personal hearing.  Therefore, the 
Board concludes that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records show that prior to going on active 
duty for training in July 1960 the appellant underwent a 
service medical examination in May 1960, which showed that 
his hearing was 15/15 for whispered voice in each ear.  
Service medical records during that period of active duty for 
training showed no complaint or treatment for hearing 
problems.  Audiometric testing performed at a December 1960 
medical examination in connection with the appellant's 
release from training revealed zero decibel losses for all 
frequencies tested.  The Board notes that service department 
audiometric examinations prior to November 1, 1967, are 
assumed to be American Standards Association (ASA) units and 
must be converted to International Standards Organization 
(ISO) units for proper comparison.  Therefore, the decibel 
losses at the December 1960 audiometric evaluation, after 
conversion from ASA units to ISO units, were 15, 10, 10, and 
5 decibels for the frequencies of 500, 1000, 2000, and 4000 
cycles per second (Hertz), respectively, in each ear.  At an 
October 1961 medical examination for entrance on to active 
duty, the appellant was shown to have adjusted decibel losses 
of 20, 15, 20, and 35 for the frequencies of 500, 1000, 2000, 
and 4000 Hertz, respectively, in the right ear, and 20, 15, 
15, and 65 for the frequencies of 500, 1000, 2000, and 4000 
Hertz, respectively, in the left ear.  The examination report 
listed a diagnosis of deafness.  Audiometric testing at a 
June 1962 separation examination revealed adjusted decibel 
losses of 35, 35, 30, and 30 for the frequencies of 500, 
1000, 2000, and 4000 Hertz, respectively, in the right ear, 
and 30, 25, 25, and 50 for the frequencies of 500, 1000, 
2000, and 4000 Hertz, respectively, in the left ear.  

VA audiological evaluations performed in September 1995, 
January 1999, November 1999, and June 2000 revealed 
audiometric findings that were diagnosed as showing bilateral 
sensorineural hearing loss.  At the November 1999 evaluation, 
the appellant reported that his only exposure to acoustic 
trauma had been from artillery during military training, with 
no occupational or recreational noise exposure thereafter.  
The findings showed that decibel losses for the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 20, 35, 65, 
and 65, respectively, in the right ear, and 15, 20, 40, 70, 
and 70, respectively, in the left ear, for puretone averages 
(for the frequencies of 1000, 2000, 3000, and 4000 hertz) of 
46 decibels in the right ear and 50 decibels in the left ear, 
and that speech discrimination ability, as measured by the 
Maryland CNC test, was 100 percent for each ear.  

Pursuant to the Board's April 2001 request for a VHA expert 
medical opinion, a VA ear, nose, and throat specialist 
reviewed the appellant's claims file in May 2001 and 
determined that the medical evidence showed that he developed 
a mild sensorineural hearing loss between December 2, 1960, 
and October 17, 1961, when he was a civilian, and that 
results of an audiogram performed at his June 1961 separation 
examination revealed a mild progression of the hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, or during peacetime after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Service connection for hearing loss may 
be established where these hearing loss thresholds are 
currently met, and the evidence of record, including that 
pertinent to service, establishes that a current hearing loss 
was incurred in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); 38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After evaluating the evidence presented in the appellant's 
claims file, the Board concludes that the increase in decibel 
levels shown on audiometric evaluation at the October 1961 
entrance examination as compared to the decibel levels shown 
on audiometric evaluation at the December 1960 separation 
examination demonstrate that the appellant's defective 
hearing began in-between his periods of active duty for 
training and active duty.  The May 2001 expert medical 
opinion by the VHA ear, nose, and throat specialist supports 
this conclusion.  Therefore, service connection is not 
warranted for bilateral sensorineural hearing loss on the 
basis that the disorder was incurred in service.  Nor may 
service connection be granted on a presumptive basis under 
38 C.F.R. § 3.307, even though the time between periods of 
service was only 10 months, because the service prior to the 
manifestation of the veteran's sensorineural hearing loss was 
active duty for training, not active duty.  See 38 C.F.R. 
§ 3.6 (2001).  

However, the Board must determine whether the clinical 
findings indicate that the defective hearing that preexisted 
the appellant's period of active military service (October 
1961 to August 1962) underwent an increase in severity such 
that service connection may be granted for the disorder on 
the basis of aggravation by service.  

The Board notes that the decibel levels for the frequencies 
of 500, 1000, and 2000 Hertz in each ear measured at the 
October 1961 audiometric evaluation were from 10 to 20 
decibels greater than those that had been recorded at the 
June 1962 audiometric evaluation.  While these increases are 
not large, the VHA specialist opined that the appellant 
experienced a mild progression of his hearing loss during his 
period of active service.  The specialist did not indicate 
that the increase was due to the natural progress of the 
disability.  

Moreover, there is no clear and unmistakable evidence that 
rebuts the presumption of aggravation with regard to the 
increase in severity of the appellant's preservice hearing 
problems during his active military service.  It follows that 
aggravation must be conceded with regard to the progression 
of the bilateral sensorineural hearing loss during the 
veteran's period of active duty.  The Board concludes that 
service connection is warranted for bilateral sensorineural 
hearing loss.  


ORDER

Service connection for bilateral sensorineural hearing loss, 
by way of aggravation, is granted.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

